         Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 1 of 9




Paul J. Hickey, WSB No. 5-1431
Loyd E. Smith, WSB No. 5-2509
Hickey & Evans, LLP
1800 Carey Avenue, Suite 700
P.O. Box 467
Cheyenne, WY 82003-0467
Phone: (307) 634-1525
Fax: (307) 638-7335
Email: phickey@hickeyevans.com
Email: lsmith@hickeyevans.com

Attorneys for Defendant Diocese of Cheyenne

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING


 CARLIE SHERMAN, ANNA GOZUN,                      )
 AMANDA NASH, and JOHN DOE on behalf of           )
 themselves and all similarly situated persons,   )
                                                  )
           PLAINTIFFS,                            )
 v.                                               ) Case No. 20-CV-215-S
                                                  )
 TRINITY TEEN SOLUTIONS, INC., a                  )
 Wyoming corporation; TRIANGLE CROSS              )
 RANCH, LLC, a Wyoming limited liability          )
 corporation; MONKS OF THE MOST                   )
 BLESSED VIRGIN MARY OF MOUNT                     )
 CARMEL, d/b/a MYSTIC MONK COFFEE, a              )
 Wyoming corporation; GERALD E.                   )
 SCHNEIDER; MICHAELEEN P.                         )
 SCHNEIDER; ANGELA C. WOODWARD;                   )
 JERRY D. WOODWARD; DANIEL                        )
 SCHNEIDER; MATHEW SCHNEIDER;                     )
 MARK SCHNEIDER; KARA WOODWARD;                   )
 KYLE WOODWARD; THOMAS GEORGE;                    )
 JUDITH D. JEFFERIS; DALLY-UP, LLC, a             )
 Wyoming limited liability corporation; ROCK      )
 CREEK RANCH, INC., a Delaware corporation;       )
 DIOCESE OF CHEYENNE, a Wyoming                   )
 corporation; and the SOCIETY OF OUR LADY         )
 OF THE MOST HOLY TRINITY, a Texas                )
 corporation; and NEW MOUNT CARMEL                )
 FOUNDATION, INC., a Wyoming                      )
 corporation,                                     )
                                                  )
           DEFENDANTS.                            )
        Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 2 of 9




DEFENDANT DIOCESE OF CHEYENNE’S REPLY BRIEF IN FURTHER SUPPORT
   OF MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT


       Defendant Diocese of Cheyenne (“Diocese”), through its undersigned counsel, submits

this “Reply Brief In Further Support Of Motion to Dismiss Plaintiffs’ First Amended

Complaint” (“Reply”) pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim upon which relief may granted.

I.     INTRODUCTION

       As set forth in the Diocese’s Brief in Support of Motion to Dismiss First Amended

Complaint (Doc. 127) (“Opening Brief”), Plaintiffs, in Counts 2, 3 and 5 of their First Amended

Complaint (“FAC”), assert legal conclusions or naked recitations of the elements of their claims,

rather than facts supporting plausible claims against the Diocese as required by Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) and Ashcroft v. Iqbal,

556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). The Diocese will not reiterate in this

Reply the points and arguments contained in its Opening Brief. The Diocese, however, will

address herein the arguments in Plaintiffs’ Response in Opposition to the Motion to Dismiss

(Doc. 141) (“Response”), including the contention that the scienter requirement as to a non-

perpetrator found in 18 U.S.C. § 1595 of the Trafficking Victims Protection Reauthorization

Act (“TVPRA”) salvages their deficient pleadings, and the contention that their FAC somehow

states a claim against the Diocese for premises liability. In addition the Diocese will address

the bald allegation that priests learned of the captivity and abuse of unnamed putative class

members in confession and therefore should have acted to protect members of the putative class.



                                               2
         Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 3 of 9




II.     PLAINTIFFS’ ALLEGATIONS AGAINST THE DIOCESE, AS A NON-
        PERPETRATOR, FAIL TO STATE A CLAIM UNDER THE CIVIL REMEDY
        SECTION OF THE TVPRA, 18, U.S.C. § 1595

        The parties agree that, under 18 U.S.C. § 1595, the civil remedy provision of the

TVPRA, one can violate the trafficking statute, 18 U.S.C. § 1589(b), either as a perpetrator

(primary offender) or as one who benefits from participation in a venture with the perpetrator

(a non-perpetrator). (See, Diocese Opening Brief, p. 13 and Plaintiffs’ Response, p. 6). 18

U.S.C. § 1595(a) provides as follows:

             An individual who is a victim of a violation of this chapter may bring a civil
             action against the perpetrator (or whoever knowingly benefits, financially or by
             receiving anything of value from participation in a venture which that person
             knew or should have known has engaged in an act in violation of this chapter)
             in an appropriate district court of the United States and may recover damages
             and reasonable attorney’s fees.

        Plaintiffs assert this statute establishes a two-step analysis as to non-perpetrators.

(Plaintiffs’ Response, p. 7). The statute, however, actually requires a three-step analysis. To

establish non-perpetrator liability, a plaintiff must establish:

        1)      the person or entity knowingly benefitted, financially or by receiving something
                of value

        2)      from participating in a venture

        3)      that the person or entity knew or should have known has engaged in an act in
                violation of this chapter; i.e., the TVPRA.

If Plaintiffs’ FAC fails to plausibly allege any of these three elements of non-perpetrator

liability, the Diocese is entitled to dismissal of Plaintiffs’ claims under the TVPRA. The

Diocese will address each element separately.

        As to the “knowingly benefitted” requirement, Plaintiffs allege no facts, just conclusions

or recitations of the statutory language against the Diocese. Paragraph 75 of the FAC alleges

“on information and belief the Diocese directly benefitted from Plaintiffs’ and the putative class

                                                  3
        Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 4 of 9




members’ labor.” Paragraph 168 of the FAC alleges:

       “Defendants’ knowingly benefitted financially and/or received things of value
       from participating in a venture which had engaged in the providing or obtaining
       of forced labor or services, knowing or in reckless disregard of the fact that the
       venture had engaged in the providing of or obtaining of forced labor or services
       in violation of 18 U.S.C. § 1589(b).

       Paragraph 174 of the FAC alleges:

       Defendants knowingly benefited financially and/or by receiving things of value
       from participating in a venture which engaged in the trafficking of forced labor by
       any of the means described herein, knowing or in reckless disregard of the fact that
       the venture was engaged in the trafficking of forced labor or services by any of such
       means.

       As is evident, Plaintiffs assert no well-pleaded facts on the element of “knowingly

benefited,” just conclusions and recitations of the statutory language. “A complaint does not

need detailed factual allegations, but requires more than labels and conclusions and a formulaic

recitation of the elements of a cause of action is insufficient. Twombly 550 U.S. at 555.

       Plaintiffs’ Response assumes, but without so pleading in their FAC, that, absent the

occasional cleaning and set-up services allegedly provided by Plaintiffs to this small rural

church, the church would have hired and paid a third party for these services, as opposed to

simply requesting assistance from other parishioners. See Plaintiffs’ Response, page 7, wherein

they state “these are services for which individuals are typically paid a wage, and by the use of

the compulsory labor of minor children, the Diocese avoided the necessity of procuring

compensated employees . . .” Plaintiffs’ FAC does not plead such facts and Plaintiffs simply

offer this speculative observation as argument in their Response. Plaintiffs’ FAC fails to present

well-pleaded facts plausibly alleging the Diocese knowingly benefitted, financially or by

receiving something of value from a violation of the TVPRA. Since Plaintiffs FAC does not

satisfy this step/element of the analysis, their TVPRA claim against the Diocese should be



                                                4
         Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 5 of 9




dismissed.

       The second element of § 1595(a) is participation in a “venture” with the primary

offender/perpetrator. As set forth in the Diocese’s Opening Brief, the Tenth Circuit has applied,

in the forced labor context, the definition of a “venture” from § 1591(e)(6) of the TVPRA which

defines venture “as any group of two or more individuals associated in fact, whether or not a

legal entity.” Bristline v. Parker, 918 F.3d 849, 873 (10th Cir. 2019). Section 1591(e)(4) defines

participation in a venture as “knowingly assisting, supporting, or facilitating a violation . . .”

Other than conclusory allegations, Plaintiffs FCA states no well-pleaded facts that the Diocese

somehow was participating in venture with the alleged perpetrators, i.e., Trinity Teen Solutions

and Triangle Cross Ranch, in assisting those entities in violating the TVPRA. Plaintiffs’

pleadings, therefore, fail to satisfy the second prong of analysis of non-perpetrator liability

under § 1595(a) and this too requires dismissal of Plaintiffs’ claim against the Diocese under

the TVPRA.

       The final element of non-perpetrator liability under § 1595(a), and the one Plaintiffs rely

on in their Response, is that the non-perpetrator “knew or should have known” that the

“venture,” (in which the Diocese is alleged to have participated) engaged in an act in violation

of the TVPRA. Plaintiffs argue that this “knew or should have known” language establishes a

negligence standard and allows recovery in the absence of actual knowledge. (Plaintiffs’

Response, pp. 8-9). While Plaintiffs may be correct that this third element implies a negligence

standard, Plaintiffs’ FAC lacks well-pleaded allegations sufficient to withstand a motion to

dismiss on the first two elements of the analysis of non-perpetrator liability under § 1595(a). In

other words, in the absence of sufficient allegations that the Diocese 1) knowingly benefited

financially or by receiving something of value or 2) participated in a “venture,” the Court never



                                                 5
         Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 6 of 9




need reach the question of whether the Diocese knew or should have known that the “venture”

engaged in violations of the TVPRA. But, if the Court does consider this “knew or should have

known” element, again the FAC lacks well-pleading allegations supporting the claim. In fact,

Plaintiffs’ FAC contains no allegations that the Diocese “knew or should have known” about

the nature of the alleged forced labor and trafficking alleged against the “perpetrator”

Defendants.

       Plaintiffs’ claim against the Diocese as a non-perpetrator under18 U.S.C. § 1595

requires well-pleaded allegation as to each of the three elements of such a claim in order to

satisfy the plausibility standard of Ashcroft. As shown, Plaintiffs FAC fails to adequately plead

any of the three elements. Plaintiffs’ claims against the Diocese premised on 18 U.S.C. §

1589(b) and 18 U.S.C. 1590(a), made actionable by the civil remedy established by 18 U.S.C.

§ 1595(a), should be dismissed for failure to state a claim.

III.   PLAINTIFFS’ CLAIM OF NEGLIGENCE AGAINST THE DIOCESE FAILS
       TO STATE A CLAIM

       In response to the Diocese’s argument in its Opening Brief that Plaintiffs’ negligence

claim against the Diocese fails to identify a duty of care owed to Plaintiffs, Plaintiffs, in their

Response, suggest a new theory – premises liability. (Response, pp. 12-13). Plaintiffs’ FAC,

however, nowhere mentions a claim of premises liability or the elements for the same. Thus,

in the absence of any pleadings of premises liability, this newly-offered theory of negligence

cannot save Plaintiffs’ negligence claim from dismissal for failure to state a claim.

       Plaintiffs, in their Response, but not in their FAC, correctly state the duty of a premises

owner is to use ordinary care to keep the premises in a safe condition and the owner is charged

with the affirmative duty to protect visitors against dangers known to him and dangers

discoverable by the exercise of reasonable care. Williams v. Plains Tire & Battery, Co., Inc.,

                                                6
          Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 7 of 9




405 P.3d 228 (Wyo. 2017). Plaintiffs’ FAC contains no allegations that a dangerous condition

existed on church property or that Plaintiffs’ suffered physical injury from such dangerous

condition. In their Response, however, Plaintiffs assert that the physical exertion of cleaning a

small, rural church prior to services – presumably using a vacuum cleaner or dust rag or the like

– caused the teenage Plaintiffs physical injury and harm. (Response, p. 13). Manifestly, the

law of premises liability cannot be tortured to reach such a result.

        In addition, Plaintiffs argue that they can recover on their negligence claim even if they

suffered only emotional injury. (Response, pp. 13-14). For the reasons set for in the Diocese’s

Opening Brief, that contention is not supported by Wyoming law. (Opening Br., pp. 19-20).

        Plaintiffs FAC fails to set forth a plausible claim of negligence against the Diocese and

the claim is not rescued by the novel arguments in Plaintiffs’ Response. Plaintiffs’ negligence

claim should be dismissed for failure to state a claim.

IV.     THE MERE ALLEGATION OF MATTERS DISCUSSED UNDER THE SEAL
        OF A CONFESSION DOES NOT MEET THE REQUIREMENTS OF
        TWOMBLY AND ASHCROFT

        Plaintiffs’ Response at 4 1 makes reference to FAC paragraph 74 in hopes of convincing

the Court that they have well-pleaded facts sufficient to state of claim against the Diocese. A

closer look at FAC paragraph 74 however further exposes the shallowness of Plaintiffs’ factual

contentions.

        74. On information and belief, the priests are additionally culpable in that putative
        class members of the Catholic faith made confession to the priests and disclosed
        the circumstances of their captivity and abuse.

        FAC at 27.



1
  Plaintiffs continue to incorrectly refer to Reverend Father Vernon Clark as “Bishop Vernon Clark, the bishop of
the Diocese.” See Response at 4. Father Clark is not, and never has been, the Bishop of the Diocese. The
Bishop of the Diocese of Cheyenne is Bishop Steven Biegler. See also FAC at paragraph 75.

                                                       7
         Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 8 of 9




       This bald allegation also fails the standard of Twombly, 550 U.S. 544 and Ashcroft, 556

U.S. 662. Requesting this Court to force the Diocese to further defend Plaintiffs’ baseless

allegations against it on the basis of information and belief is the type of “threadbare” allegation

that the Ashcroft prohibits. See Ashcroft supra at 556 U.S. at 678-979.

       In addition, and accepting, for purposes of this Motion only, the allegation of paragraph

74 as true, no priest could ever disclose the confessional exchange of a penitent. As the Court

is well aware, Wyoming recognizes statutory privileges.            See Wyo. Stat. § 1-12-101.

Specifically included among these statutory privileges prohibiting testimony is, to wit:

       (ii)     A clergyman or PRIEST concerning a confession made to him in his
                professional character if enjoined by the Church to which he belongs [Emphasis
                supplied].

       The ecclesiastical law of the Catholic Church specifically prohibits a priest from

“breaking the seal of confession.” In this regard Canons 983 and 1388 of the Code of Canon

Law state:

       Canon 983 - §1. The sacramental seal is inviolable; therefore, it is crime for a confessor
       in any way to betray a penitent by word or in any other manner or for any reason.

       Canon 1388 §1. A confessor who directly violates the seal of confession incurs an
       automatic … excommunication …

       Clearly any priest would not disclose a confessional exchange for fear of not only losing

his position as a priest but losing his affiliation with the Catholic Church. See generally the

case   of     People   v   Daniel    Phillips,   1   W.L.J.    109    (1843),    also   found     at

www.churchstatelaw.com/cases/ people v phillips.asp as an early recognition by courts of

priest-penitent privilege. See also Trammel v. U.S., 445 U.S. 40, 100 S.Ct. 906, 63 L.Ed.2d 186

(1980); In re Grand Jury Investigation, 918 F.2d 374 (3rd Cir. 1990); and U.S. v. Dillard, 795

F3d. 1191 (10th Cir. 2015).



                                                 8
         Case 0:20-cv-00215-SWS Document 150 Filed 05/24/21 Page 9 of 9




        In sum, taking the allegations of FAC paragraph 74 as true alleging upon information

and belief that a priest, or priests, in a confession were made aware of circumstances of captivity

and abuse falls far short of the standards of Twombly and Ashcroft supra of stating a plausible

claim for relief.

                                        CONCLUSION

        For the reasons set forth in the Diocese’s Opening Brief and those stated herein,

Plaintiffs’ FAC as against the Diocese should be dismissed for failure to state a claim.

        DATED this 24th day of May, 2021.



                                                /s/ Paul J. Hickey
                                               Paul J. Hickey, WSB No. 5-1431
                                               Loyd E. Smith, WSB No. 5-2509
                                               Hickey & Evans, LLP
                                               1800 Carey Avenue, Suite 700
                                               P.O. Box 467
                                               Cheyenne, WY 82003-0467
                                               Phone: (307) 634-1525
                                               Fax: (307) 638-7335
                                               Email: phickey@hickeyevans.com
                                               Email: lsmith@hickeyevans.com

                                               Attorneys for Defendant Diocese of Cheyenne




                                                9
